Citation Nr: 0730209	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from August 1943 to January 
1946.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision that 
denied service connection for the cause of the veteran's 
death.  In May 2005, the Board remanded this appeal for 
further development.  

In May 2007, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was received 
in June 2007.  In July 2007, the appellant and her 
representative were provided with a copy of the VHA opinion.  
There is no indication that the appellant or her 
representative waived agency of original jurisdiction review.  
However, as the decision below constitutes a full grant of 
benefits, there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.  

2.  The veteran died in January 2003.  The death certificate 
lists the immediate cause of death as end stage diffuse 
arteriosclerosis due to or as a consequence of multiple organ 
failure.  Renal failure, heart failure, and severe peripheral 
vascular disease were listed as other significant conditions 
contributing to death, but not related to the immediate cause 
of death.  

3.  During the veteran's lifetime, service connection was 
established for a right knee disability (status post 
meniscectomy with arthritis, flexion contracture, and tibia 
varus, rated 30 percent); a left hip disability (contusion 
with osteoma of the left ilium, rated 0 percent); pes planus 
(rated 0 percent); acne vulgaris (rated 0 percent); and a low 
back disability (rated 0 percent).

4.  The evidence is in equipoise as to whether the veteran's 
peripheral vascular disease, which was a contributory cause 
of death, was related to his service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service (peripheral 
vascular disease) contributed to the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision, the Board finds 
that no further discussion of VCAA compliance is warranted.  


Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection will be presumed for 
certain chronic diseases, including organic heart disease and 
arteriosclerosis, if manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran had active service from August 1943 to January 
1946.  His service medical records show no complaints of or 
treatment for arteriosclerosis, or any heart problems; any 
organ failure, including renal failure and heart failure; or 
for peripheral vascular disease.  The service medical records 
do indicate that he had left hip and right leg injuries and 
that he was noted to have pes planus, acne vulgaris, and back 
problems.  A January 1945 treatment entry indicated that the 
veteran was in the mess hall at the time of an underwater 
explosion due to enemy action.  It was reported that a hatch 
covering was blown out and that he fell through the hatchway 
striking a crossbeam with his left hip.  The diagnosis was 
contusion of the left hip.  An August 1945 entry indicated 
that the veteran sustained a moderate, contused, wound to the 
left flank over the iliac crest when a rope broke as he was 
starting a generator, which threw him against a trailer.  The 
veteran was also reported to have lower back complaints in 
May 1944.  

The January 1946 separation examination report indicated that 
the veteran suffered a shrapnel wound to the left hip and 
right leg.  There were also notations that he had scars/wound 
over the interior anterior spine (apparently from acne 
vulgaris) that were non-symptomatic and non-disabling; that 
he fractured his left hip as a result of a wound with no 
abnormality noted; that he had acne vulgaris; and that he had 
pes planus that existed prior to service and was non-
symptomatic and non-disabling.  There were further notations 
that the veteran's cardiovascular system and genitourinary 
evaluation were normal.  

A post-service November 1946 VA general medical examination 
report did not refer to any cardiovascular or genitourinary 
system problems.  The diagnoses referred to left hip and 
right leg disabilities.  A January 1948 VA general medical 
examination report noted that the veteran's blood pressure 
was 130/84 and that his heart and lungs were normal.  The 
diagnoses referred to back problems, right leg scars, and pes 
planus.  

Subsequent post-service private and VA treatment records, 
including examination reports, show treatment for multiple 
problems including heart problems; vascular problems, 
including peripheral vascular disease; diabetes mellitus; 
renal problems; and right knee problems.  

The appellant essentially contends that the veteran sustained 
a war injury during service and that such may have aggravated 
his peripheral vascular disease and therefore may have 
hastened his death.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the June 2003 statement from Dr. 
Silvestri indicated that he had treated the veteran for poor 
circulation and diabetes, possibly problems due to his years 
in military service.  Although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  See Swann v. Brown, 5 Vet.App. 229 (1993).  
The Board notes that there is no indication that Dr. 
Silvestri reviewed the veteran's entire claims file in 
providing his opinion.  Given such circumstances, this 
opinion has less probative value in this matter.  

Additionally, in a November 2003 statement, Dr. Elinoff 
stated that the veteran's death was aggravated by severe 
peripheral vascular disease and gangrene of the foot that was 
inoperable.  Dr. Elinoff noted that the veteran sustained a 
war injury, to the gangrenous leg, which impaired the blood 
circulation to the leg and knee, and that such may have 
aggravated the peripheral vascular disease, and therefore, 
may have hastened his death.  The Board observes that there 
is no indication that Dr. Elinoff reviewed the veteran's 
entire claims file in providing his opinion, and therefore 
his opinion also has less probative value in this matter.  
Id.  

Further, the September 2006 statement from Dr. Silvestri 
indicated that he felt that the veteran's severe vascular 
deficiency in his left leg was definitely aggravated and may 
have been directly due to his left leg battle wound.  He 
alleged that, in his professional opinion, the extent was 
anywhere from 60 percent to 100 percent.  The Board observes 
that there is again no indication that Dr. Silvestri reviewed 
the veteran's claims folder in providing this opinion.  
Therefore, this opinion is of less probative value.  Id.  

The Board observes that the January 2007 statement from the 
VA nurse practitioner specifically noted that the veteran's 
claims file had been available and reviewed.  The nurse 
practitioner discussed the veteran's medical history in some 
detail including aspects of his service medical records.  The 
nurse practitioner indicated that it was her opinion that the 
veteran's service-connected left hip and right knee 
conditions did not at least as likely as not cause or 
aggravate the peripheral vascular disease, or contribute 
substantially or materially to the cause of the veteran's 
death.  The nurse practitioner also commented that the 
veteran's peripheral vascular disease was more likely as not 
secondary to his diabetic condition.  The Board observes that 
the VA nurse practitioner's opinion was made after a complete 
review of the claims file, provided a rationale for its 
conclusions, and discussed aspects of the veteran's medical 
history including his service medical records.  Thus, this 
opinion is entitled to greater probative weight.  

Finally, the June 2007 VHA opinion was provided by a vascular 
surgeon who specifically reported that he had reviewed all of 
the veteran's history and physical exams.  The physician 
remarked that based on the information available to him, he 
found in favor of the veteran (entitlement to service 
connection for the cause of death).  The physician 
specifically stated that the veteran's arterial disease was 
possibly exacerbated by underlying vascular insufficiency 
caused by combat as well as disease non-battle injuries, both 
sustained during his deployment in World War II.  The 
physician reviewed the veteran's claims file in detail, 
provided a rationale for his conclusions, and discussed the 
veteran's medical history.  Additionally, the Board also 
notes that although the opinions from Dr. Silvestri and Dr. 
Elinoff are of less probative value in this matter, they are 
also similar to the conclusions reached by this physician.  
While this opinion is contrary to that of the nurse 
practitioner, the Board finds the vascular surgeon has 
greater skill and knowledge with respect to this matter.  
Therefore, the Board finds that the physician's VHA opinion 
is the most probative in this matter.  See Wensch v. 
Principi, 15 Vet.App. 362 (2001).  

The Board notes that the veteran died of end stage diffuse 
arteriosclerosis due to or as a consequence of multiple organ 
failure.  The veteran's severe peripheral vascular disease 
was listed on his death certificate as a significant 
condition contributing to death, but not related to the 
immediate cause of death.  The Board observes that the most 
probative opinion of record is the June 2007 opinion from a 
physician that found that the veteran's arterial disease was 
possibly exacerbated by underlying vascular insufficiency 
that was caused by combat as well as non-battle injuries 
during service.  While the vascular surgeon admitted that 
some in his field may not agree with his conclusion, the 
Board finds that the evidence for and against the claim is in 
equipoise, and that the veteran's peripheral vascular disease 
is related to service.  The medical evidence clearly 
indicates that such disorder contributed to the veteran's 
death.  

Thus, after resolving all doubt in favor of the claimant, the 
Board finds that service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


